Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: flattened portion plane “68” mentioned in the 2nd paragraph of page 16 of the specification as filed 8/11/2020 (par. [0073] of application publication US 2020/0367892) is not included on any of the drawings.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flattened portion of the first and/or second connecting portion defining a flattened portion plane that runs parallel or substantially parallel to the clamping plane (as claimed in part (a) of claim 5) must be shown or the feature(s) canceled from the claim(s).  Note that par. [0073] states that the flattened portion plane (68) is coincident with coil spring plane (44), which is perpendicular to clamping plane (38) as shown in fig. 3. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claims 1, 9, 12-13 and 20 are objected to because of the following informalities:  
Claim 1: it is suggested that “which” in lines 2, 3, and 4 be replaced with “the” for consistency.
Claim 1: in line 7, “the action” should read “an action” as it is the first recitation of “action”.
Claim 9: “the transition region” in lines 2 and 4 should read “a transition region” as it is the first recitation of each of these transition regions.
Claim 12:   “the transition region” in line 2 and bridging lines 3-4 should read “a transition region” as it is the first recitation of each of these transition regions.
Claim 13: a period must be added to the end of the claim.
Claim 20: in lines 2 (twice) and 3, “the region” should read “a region” each time it appears since it is the first recitation of each of these regions.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 18 and 19, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See “in particular…” in claim 1: lines 5-6, claim 4: line 3, claim 18: lines 3, 5, and 6, and claim 19: lines 2, 3, and 4-5.  For the purposes of claim interpretation, claims 1, 4, 18, and 19 are being treated as though the limitation directly following “in particular” is exemplary and not a required feature of the claim. If applicant intends these limitations to be part of the claimed invention (and not merely exemplary of the remainder of the claim), “in particular” must be removed from the claim.
With respect to claims 15 and 16, “in particular” results in a broad range followed by a narrow range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “transversely”, and the claim also recites “in particular at a cranked portion angle of about 45° ” which is the narrower statement of the range/limitation. Similarly, claim 16 recites the broad recitation “angle of less than 360°”, and the claim also recites “in particular less than 300 °”, not a required feature of the claim. If applicant intends the narrower range to be a required feature of claims 15 and 16, then claim 15 should be changed to read “… transversely at a cranked portion angle of about 45°…” and claim 16 should be changed to read “
Regarding claim 10, the language of claim 10 is unclear because the limitation following “in particular” (“in particular, the first and/or second bend angle) does not appear to further limit the previous limitation (“wherein the third bend angle corresponds to or substantially corresponds to the fourth bend angle”) by presenting a subgroup or further features of the previous limitation (“corresponds to the fourth bend angle, in particular to the first and/or second bend angle”). Therefore, the scope of claim 10 is unclear. For the purposes of claim interpretation, claim 10 is being treated as though “in particular to the first and/or second bend angle” has been deleted from the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, and 12-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kees, Jr. (US 3,827,438; “Kees”). Kees discloses a surgical clip comprising a first clamping arm (18), a second clamping arm (19), and a biasing element (12). The first clamping arm defines a first clamping surface, the second clamping arm defines a second clamping surface, and the biasing element holds the first and second clamping surfaces against each other in a basic position under bias. The first and second clamping arms are pivotable against (understood to “mean away” from in view of the instant application’s specification and drawings) each other counter to the action of the biasing element. (movement from fig. 1 to fig. 4) The biasing element is configured in the form of a coil spring which defines a coil spring longitudinal axis and has first and second coil spring ends, wherein the coil spring comprises between the first and second coil spring ends at least one winding extending over a circumferential angle of more than 360 degrees (as understood in view of figs. 1, 2). The first coil spring end is connected to the first clamping arm by way of a first connecting portion (13,16), the second coil spring end is connected to the second clamping arm by way of a second connecting portion (14,17), and the clamping surfaces held against each other in the basic position define a clamping plane (see figs. 1-3). The coil spring longitudinal axis (running through center of coil 12, into/out of page when viewing figure 1) runs parallel to the clamping plane (as understood in view of figs. 1-5).
Regarding claim 2, the first and second clamping arms each have a free end pointing away from the biasing element (figs. 1-3).
Regarding claim 3, the clip comprises an intersection region, the first and second connecting portions intersecting (i.e., crossing, in the same manner as the instant invention) in the intersection region (see figs. 1, 4).
Regarding claim 4, the first and second connecting portions each have a flattened portion facing toward the other connecting portion. Although not required by the claim (see 35 USC 112b rejection above), the flattened portions abut against each other or are spaced apart 
Regarding claim 5, the flattened portion of the first connecting portion (13,16) directly adjoins the first clamping arm (18) and the flattened portion of the second connecting portion (14,17) directly adjoins the second clamping arm (18) (noting that the entire connecting portions are flattened, as compared to a round wire, due to the use of a flat spring metal, 11 - fig. 6, for construction of the clip). Claim 5 requires only that the prior art meet at least part a or b. The examiner notes par. [0035] of the instant application’s publication US 2020/0367892 states that the flattened plane portion runs parallel or substantially parallel to the clamping plane, similar to the claim language of part (a) of claim 5. However, par. [0073] of ‘892 discloses that the flattened plane portion is perpendicular to the clamping plane ([0073]), which is consistent with all of the figures of the instant application (flattened plane portion 68 described as being coincident with coil spring plane 44; plane 44 is illustrated as being perpendicular to clamping plane 38; see especially figures 2 and 3 of instant application). Therefore, applicant is encouraged to review the claim to verity that the language is as intended. 
Regarding claim 6, the first connecting portion is angled by a first bend angle between the first clamping arm and the first coil spring end and the second connecting portion is angled by a second bend angle between the second clamping arm and the second coil spring end.

    PNG
    media_image1.png
    400
    820
    media_image1.png
    Greyscale

Regarding claim 7, the first bend angle corresponds to the second bend angle.
Regarding claim 9, the first connecting portion is angled by a third bend angle in a transition region to the first clamping arm and the second connecting portion is angled by a fourth bend angle in a transition region to the second clamping arm. 
Regarding claim 10 (as best understood), the third bend angle corresponds to the fourth bend angle. See 35 USC 112b rejection above regarding the language following “in particular”.
Regarding claims 12 and 13, the first connecting portion is cranked in a transition region to the first coil spring end thereby forming a first crank (defined as a bend or curve) and the second connecting portion is cranked in a transition region to the second coil spring end thereby forming a second crank in order to orient the coil spring longitudinal axis in parallel to the clamping surface. The first and second cranks are formed as double anglings (i.e., each “crank” that stretches from spring end to clamping arm has two angles as illustrated in fig. 1, corresponding to first & third angles for first connecting portion and second & fourth angles for second connecting portion) of the respective connecting portion in relation the respective coil spring end.

    PNG
    media_image2.png
    224
    741
    media_image2.png
    Greyscale

Regarding claim 17, see fig. 1 of Kees.
Regarding claim 18, the first and second clamping surfaces have a clamping surface structure (e.g., flat surface structure as shown in fig. 3). See 35 USC 112b rejection above.
Regarding claim 19, the clip is formed as one piece, monolithically. It is noted that the claim requires only that the clip is at least one of the limitations following (a) and (b), and the limitations following “in particular” are being treated as exemplary, not a required limitation. See the 35 USC 112b rejection above. 
Regarding claim 20, a cross-sectional area of the clip in a region of the coil spring is smaller than in a region of the first and second connecting portion. Consider cross-sectional area of clip taken in a plane parallel to view of fig. 1, at regions indicated by the double headed arrows in the examiner-annotated figure below. 

    PNG
    media_image3.png
    155
    371
    media_image3.png
    Greyscale

Regarding claim 14, the at least one winding comprises at least one first winding portion and at least one second winding portion (see examiner-annotated figure below), wherein the at least one first winding portion defines a first winding portion plane and the at least one second 

    PNG
    media_image4.png
    278
    1039
    media_image4.png
    Greyscale

Regarding claim 15, the cranked portion shown above is substantially rectilinear (in cross-section due to shape of wire 11; see fig. 6) and is connected to the first winding portion at an angle (note that no particular angle is claimed) at a first cranked portion end (where adjacent windings meet) and is connected to the at least on second winding portion at an angle (note that no particular angle is claimed) at a second cranked portion end. The prior art need not meet the limitations set forth in part (b) since the claim recites “wherein at least one of:…” in line 1. Nonetheless, the cranked portion of Kees extends transversely to the first winding portion plane in order to move radially outward from the left end of shaded (12) to the right end of the identified 1st winding portion. 
Regarding claim 16, the first and second winding portions each extend over a circumferential angle of less than 360 degrees. Note that the term “portion” is defined as a segment or part of a whole. Therefore, the first and second winding portions are being . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kees, Jr. (US 3,827,438; “Kees”). Kees discloses a clip as explained in more detail above with respect to claims 6 and 9. Although Kees illustrates first (interior), second (interior), third and fourth bend angles greater than 90 degrees and less than 180 degrees as is apparent from at least figure 1 (see figure below and also annotated figure above), Kees does not expressly state that the bend angles fall within a range of about 90 to about 120 degrees. It would have been obvious to one of ordinary skill in the art to have modified the bend angles of Kees to fall within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art (as discussed in more detail with respect to claim 6 and 9 above), discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). 

    PNG
    media_image5.png
    306
    668
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





KSH 3/25/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771